IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0366
                            Filed February 25, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DALE LEE CRAM,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Lawrence E. Jahn,

District Associate Judge.



      A defendant appeals his conviction for driving while barred. AFFIRMED.



      John L. Dirks of Dirks Law Firm, Nevada, for appellant.

      Thomas J. Miller, Attorney General, Linda J. Hines, Assistant Attorney

General, Stephen H. Holmes, County Attorney, and Ethan Anderson, Assistant

County Attorney, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                           2


VAITHESWARAN, J.

        Dale Cram, convicted of driving while barred, contends the district court

should have suppressed evidence an officer obtained following his request for

identification.

   I.      Background Facts and Proceedings

        A man overdosed on drugs in a hotel room. Ames police responded and

took the man to a hospital. Having noticed drug paraphernalia in the room, the

officers proceeded to apply for a search warrant. They left one officer in the hotel

parking lot to secure the room.

        Meanwhile, a car pulled into the lot in front of the officer’s marked vehicle,

and both driver and passenger got out. The officer also exited his vehicle and

asked if he could help the two. The driver, later identified as Dale Cram, said

they were there to visit a friend in the precise room the officer was charged with

securing. The officer told Cram the man was taken to the hospital. He asked

Cram for identification. Cram said he did not have identification. He added that

his driver’s license was suspended. The officer ran a check and determined

Cram’s license was barred, not suspended. Cram was arrested, and the State

later charged him with driving while barred. Iowa Code §§ 321.560, .561 (2013).

        Cram filed a motion to suppress.         He asserted, “the officer was not

justified in detaining” him and, accordingly, “all evidence subsequently obtained

must be suppressed.” The district court denied the motion. Cram was tried on

the minutes of testimony and was adjudged guilty of driving while barred.

        On appeal, Cram contends (1) “a request for identification by a uniformed

police officer is [not] a detention,” (2) “under the totality of the circumstances, [he]
                                        3


was detained,” and (3) his “detention was [not] supported by a reasonable

suspicion.” We elect to address the three issues together, reviewing the record

de novo. State v. Tyler, 830 N.W.2d 288, 291 (Iowa 2013).

      Cram begins by asserting “this [c]ourt should hold that police may request

identification from a person only upon reasonable suspicion of criminal activity.”

He acknowledges his argument runs afoul of federal and Iowa precedent but

contends we should broaden the precedent. Suffice it to say we are not at liberty

to overturn the opinions of our highest courts.      See State v. Hastings, 466
N.W.2d 697, 700 (Iowa Ct. App. 1990).

      Those opinions are clear. In United States v. Drayton, 536 U.S. 194, 200-

01 (2002), the United States Supreme Court stated,

             Law enforcement officers do not violate the Fourth
      Amendment’s prohibition of unreasonable seizures merely by
      approaching individuals on the street or in other public places and
      putting questions to them if they are willing to listen. Even when
      law enforcement officers have no basis for suspecting a particular
      individual, they may pose questions, ask for identification, and
      request consent to search luggage—provided they do not induce
      cooperation by coercive means. If a reasonable person would feel
      free to terminate the encounter, then he or she has not been
      seized.

(Citations omitted.); see also Florida v. Royer, 460 U.S. 491, 497 (1983). The

Court reaffirmed and applied a previously-articulated test for determining whether

an encounter was a seizure.      Drayton, 536 U.S. at 201-04 (citing Florida v.

Bostick, 501 U.S. 429, 434-40 (1991)). The test is as follows:

      [I]n order to determine whether a particular encounter constitutes a
      seizure, a court must consider all the circumstances surrounding
      the encounter to determine whether the police conduct would have
      communicated to a reasonable person that the person was not free
      to decline the officers’ requests or otherwise terminate the
      encounter.
                                          4

Bostick, 501 U.S. at 439.

       Cram concedes the pertinent Iowa Supreme Court precedent is State v.

Reinders, 690 N.W.2d 78, 82-83 (Iowa 2004). There, the court—applying the

same analysis to the defendant’s federal Fourth Amendment suppression claim

and his claim under the Iowa Constitution—repeated the language of Drayton

quoted above, then addressed the question of whether the defendant was, in

effect, detained when officers asked him for identification. After examining the

factual circumstances, the court concluded he was not.        Reinders is virtually

indistinguishable from the facts of this case.

       The district court saw the symmetry. Citing Reinders, the court concluded

there was no seizure. The court reasoned that the encounter began with “the

innocuous question ‘. . . may I help you?,’” Cram could have “refused to answer

or simply chosen to leave,” the officer described the encounter as “casual,”

Cram’s decision to park near the marked patrol car evinced an absence of fear,

and the officer “made no gestures, shouts, command or other show of force.”

       On our de novo review of this constitutional issue, we likewise conclude

there was no seizure for the same reasons articulated by the district court.

       We affirm Cram’s judgment and sentence for driving while barred.

       AFFIRMED.